Citation Nr: 0523880	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  96-48 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability due to dental 
work performed by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
FINDINGS OF FACT

1.  The veteran in this case retired in August 1995, after 
over sixteen years of active duty service.

2.  On August 22, 2005, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the appellant via electronic mail that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

In an August 22, 2005, electronic mail communication, the 
veteran states that, on numerous occasions, he has requested 
that his dental claim be stopped and his records be returned 
to the RO.  

Upon consideration of the foregoing, the Board finds that the 
appellant has withdrawn this appeal and, thus, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


